Citation Nr: 0317874	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-08 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability secondary to residuals of a dislocated right 
shoulder with traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from to April 1951 to April 
1955, July 1956 to July 1958, May 1960 to May 1966, and 
October 1967 to October 1974.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  In 
November 2002, a hearing was held before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  The Board construes testimony presented at this 
hearing to represent a notice of disagreement with respect to 
the issues adjudicated in an April 2002 rating decision that 
have not been addressed in a statement of the case, namely, 
whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder and service connection for cervical 
radiculopathy/peripheral neuropathy in the upper extremities 
secondary to the service-connected right shoulder disability.  

The U.S. Court of Appeals for Veterans Claims held in 
Manlincon v. West, 12 Vet. App. 238 (1999), that when a 
notice of disagreement is filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, the issues of whether new and 
material evidence has been presented to reopen a claim for 
service connection for post-traumatic stress disorder and 
service connection for cervical radiculopathy/peripheral 
neuropathy in the upper extremities secondary to the service-
connected right shoulder disability will be addressed in the 
remand that follows this decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  There is competent evidence of record indicating that the 
veteran suffers from disability in left shoulder as a result 
of service connected residuals of a dislocated right 
shoulder.   


CONCLUSION OF LAW

Service connection for a left shoulder disability as 
secondary to residuals of a dislocated right shoulder is 
granted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2002); Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), rehearing en ban denied, 268 F.3d 1340 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Also, because the veteran's claim will be granted, 
no useful purpose would be served by remanding this case 
pursuant to the recent holding in Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Thus, the Board finds that further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  More specific 
to the veteran's appeal, the United States Court of Appeals 
for Veterans Claims (hereinafter Court) has held that service 
connection may be granted for an alcohol abuse disability 
acquired as secondary to or a symptom of a service connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), rehearing en ban denied, 268 F.3d 1340 (2001).

With the above legal criteria in mind, the relevant evidence 
will be briefly summarized.  Service connection is in effect 
for residuals of a dislocated right shoulder with traumatic 
arthritis at a disability rating of 40 percent.  In written 
contentions and sworn testimony, the veteran has asserted 
that he currently has a left shoulder disability that is 
etiologically related to, or otherwise caused by, his 
service-connected right shoulder disability.  Support for 
this assertion from private and VA medical professionals is 
of record.  In this regard, an August 2001 assessment from a 
private physician in pertinent part is as follows:   

In regard to the degenerative changes in 
his left shoulder and the impingement 
pain that he has there, this may well to 
be service related.  He had a dislocation 
of the left shoulder in 1951 which was 
service related.  While he recovered from 
that fairly well, it likely predisposed 
him to and increased likelihood for these 
symptoms to develop and secondly, the 
demands placed upon the left shoulder 
from the right shoulder dysfunction 
likely precipitated these symptoms as 
well.  While the shoulder impingement and 
rotator cuff tendinopathy does occur in 
individuals without these factors 
present, I think that these two factors, 
his prior dislocation and the demands 
placed upon the left shoulder because of 
the right shoulder dysfunction has 
significantly contributed to the 
precipitation of rotator cuff 
tendinopathy in the left shoulder. 

In addition to the "positive" evidence above, the 
conclusion following a February 2001 VA examination was that 
the veteran suffers from bilateral shoulder conditions 
related to injuries the veteran sustained in service.  While 
there is also some "negative" evidence of record weighing 
against the veteran's claim, there is sufficient "positive" 
evidence of record represented by the VA and private clinical 
opinions listed above to conclude that the probative weight 
of the "negative" and "positive" evidence is in relative 
balance.  In short, there is competent evidence indicating 
that the veteran has a left shoulder disability that is, at 
least by way of aggravation, etiologically related to the 
service-connected right shoulder disability.  All reasonable 
doubt in this regard has been resolved in favor of the 
veteran, as is required by law, and the claim is granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Allen, 237 F.3d at 
1368; Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for a left shoulder 
disability secondary to residuals of a dislocated right 
shoulder with traumatic arthritis is granted. 


REMAND

By rating decision dated in April 2002, the issues of whether 
new and material evidence has been presented to reopen a 
claim for service connection for post-traumatic stress 
disorder and service connection for cervical 
radiculopathy/peripheral neuropathy in the upper extremities 
secondary to the service-connected right shoulder disability 
were denied.  Argument with respect to issues adjudicated in 
this decision presented at November 2002 hearing is 
interpreted by the Board to be a notice of disagreement with 
this decision.  Thus, as a statement of the case addressing 
the issues adjudicated in the April 2002 rating decision has 
not been accomplished, pursuant to Manlincon, 12 Vet. App. at 
238, this case must be REMANDED for the following:

The regional office should, to the extent 
that either claim is not granted, issue a 
statement of the case with respect to the 
issues of whether new and material 
evidence has been presented to reopen a 
claim for service connection for post-
traumatic stress disorder and service 
connection for cervical 
radiculopathy/peripheral neuropathy in the 
upper extremities secondary to the 
service-connected right shoulder 
disability.  In addition, the regional 
office must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) with respect to these issues 
are fully complied with and satisfied.  
The veteran and his representative are 
hereby notified that following the 
statement of the case concerning these 
issues, the veteran must perfect a timely 
substantive appeal if he desires appellate 
review of either of these issues by the 
Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2002). 

If and only if a timely appeal of the issue of whether new 
and material evidence has been presented to reopen a claim 
for service connection for post-traumatic stress disorder or 
service connection for cervical radiculopathy/peripheral 
neuropathy in the upper extremities secondary to the service-
connected right shoulder disability is presented, the case 
should be returned to the Board for adjudication of any such 
issue.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
regional office.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



